                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         July 15, 2021
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                    Nathan Ochsner, Clerk

                           GALVESTON DIVISION

H. STUART CAMPBELL, JR., in his         §
capacity as Executor of the Estate of   §
H. Stuart Campbell, Sr.,                §
                                        §
VS.                                     § CIVIL ACTION NO. 3:20-CV-0090
                                        §
TEXAS TEA RECLAMATION, LLC, et          §
al.                                     §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

      On August 26, 2020, all dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison under 28 U.S.C. §

636(b)(1)(B). See Dkt. 28. On June 15, 2021, Judge Edison filed a memorandum

and recommendation, recommending that Plaintiff’s Motion for Summary

Judgment as to Liability on His Claims for Breach of Contract (Dkt. 40) be

denied. See Dkt. 59.

      Plaintiff H. Stuart Campbell, Jr., as executor of the Estate of H. Stuart

Campbell, Sr., filed an objection to the memorandum and recommendation on

June 29, 2021. See Dkt. 60. In accordance with 28 U.S.C. § 636(b)(1)(C), this

court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the

court may “accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P.

72(b)(3).

      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record. The court accepts Judge

Edison’s memorandum and recommendation and adopts it as the opinion of the

court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 59) is
             approved and adopted in its entirety as the holding of the court; and

      (2)    Plaintiff’s Motion for Summary Judgment as to Liability on His
             Claims for Breach of Contract is denied.

      Signed on Galveston Island this 15th day of July, 2021.



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                        2
